 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    JACOB RAY SOLORIO,                                 Case No. 1:19-cv-00716-DAD-SAB (PC)
      formerly known as Brianna Nycole
12    Solorio,                                           ORDER REQUIRING PLAINTIFF TO SHOW
                                                         CAUSE IN WRITING WHY ACTION
13                       Plaintiff,                      SHOULD NOT BE DISMISSED FOR
                                                         FAILURE TO PROSECUTE, FAILURE TO
14            v.                                         OBEY A COURT ORDER, AND FAILURE
                                                         TO STATE A CLAIM
15    LISA LARRANAGA, et al.,
                                                         (ECF No. 9)
16                       Defendants.
                                                         FOURTEEN (14) DAY DEADLINE
17

18          Plaintiff Jacob Ray Solorio is a pretrial detainee proceeding pro se and in forma pauperis
19   in this civil rights action pursuant to 42 U.S.C. § 1983.
20          On November 25, 2019, the Court screened Plaintiff’s complaint and found that Plaintiff
21   had failed to state a cognizable claim for relief. (ECF No. 9.) The Court’s screening order
22   provided Plaintiff with the legal standards that applied to their claims and granted Plaintiff leave
23   to file a first amended complaint within thirty days after service of the order. (Id.)
24          However, Plaintiff has not filed a first amended complaint or otherwise communicated
25   with the Court, and the time in which to do so has passed.
26          Accordingly, it is HEREBY ORDERED that, within fourteen (14) days from the date of
27   service of this order, Plaintiff shall show cause in writing why the instant action should not be
28
                                                        1
 1   dismissed for Plaintiff’s failure to comply with the Court’s November 25, 2019 screening order,

 2   failure to prosecute, and failure to state a claim for relief. Plaintiff can comply with this order to

 3   show cause by filing a first amended complaint in compliance with the Court’s November 25,

 4   2019 screening order. Plaintiff is warned that failure to comply with this order will result in a

 5   recommendation to a district judge that the instant action be dismissed, with prejudice, for failure

 6   to prosecute, failure to obey a court order, and failure to state a cognizable claim for relief.

 7

 8
     IT IS SO ORDERED.
 9

10   Dated:    January 6, 2020
                                                         UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
